Dewey, J.
Under the decisions of this court sustaining mortgages conditioned for the payment of a note given for a round sum, but really to secure future advances, in which the actual advances or sums paid have been allowed to be shown as the consideration and extent of the liability, we see no objection to the paroi proof of the consideration of the one hundred dollars to be paid on the first day of January 1860, or in other words, whatever indebtedness might in fact be embraced in that sum by the contract and stipulations made by the parties. Commercial Bank v. Cunningham, 24 Pick. 270. If such evidence was competent, it is fully shown in the present case that the sum of twenty-seven dollars paid to Scott, and the small sum paid for recording the mortgage, were embraced in the sum of one hundred dollars stipulated to be paid on the 1st of January, and might therefore properly constitute a part of the various items composing the aggregate sum due on the mortgage. To this may be added the sum of $6.13 due as balance of old account. The other items, including the twelve barrels of flour sold on the same day as the date of the mortgage, may be properly considered as embraced in the second clause of the condition, as such sale and delivery may have taken place after the making and delivery of the mortgage. We think this clause may properly be understood to include all sales made after the time of the execution of the mortgage, although at a subsequent *82period on the same day. In this view of the liabilities covered by the mortgage, the amount of indebtedness was truly and justly stated.
The case upon this point differs materially from that presented to the court in 3 Allen, 427.
The further question is whether, in the form of stating the sum due on the mortgage, there was such a departure from the requisitions of the statute as to defeat the present action.
On the part of the defendant, it is said that it was necessary to state the items composing the aggregate amount. It is conceded that when the mortgage is given to secure a promissory note or other definite sum stated in the mortgage, a mere statement of the amount or balance due is all that is necessary. The mortgagee is required to state “ a just and true account.” We cannot think that this requires that the original demand should in all cases contain a detailed statement of every item of a series of charges on a book account containing the particular charges for goods sold, moneys paid, &e., which are covered by a mortgage given to secure future advances; certainly not where no further particulars are asked for. Molineux v. Coburn, 6 Gray, 124. Hills v. Farrington, 3 Allen, 427. Jones v. Richardson, 10 Met. 481. If not stated truly, it would be at the peril of losing the mortgage security, unless the mortgagee could show affirmatively that the statement was made in good faith, and embraced substantially the claims covered by the mortgage, and also the further fact that no prejudice could have happened to the attaching creditor thereby, by reason of the value of the property being so much less than the sum due on the mortgage, that, if the same had been truly stated, the attaching creditor could have had no inducement or interest to pay the same. In the present case, the whole value of the property is found to be but ninety dollars, presenting a strong case for the application of the rule stated in Rowley v. Rice, 10 Met. 7, and Harding v. Coburn, 12 Met. 341, if there had been an overstatement of the amount due on the mortgage. The ruling of the superior court giving judgment for the defendant, upon the ground that the plaintiff had failed to render a just and trus account, was erroneous. Exceptions sustained.